DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-14, and 21-27 are allowed in this Office action.

Examiner’s Comments / Summary of Relevant Prior Art
The prior art of record are summarized as follows:
Curtis (Pub. No. US 2016/0162772) teaches a mobile device configured to enable a user to maintain a facility includes: a display device; a network interface configured to communicate across a computer network with an external computer server to retrieve facility data; an antenna for interrogating an RFID tag; a reader configured to read a response signal generated by the RFID tag in response to the interrogating, process the response signal to extract tag information, determine whether the tag information includes information identifying one of a room within the facility or equipment within the facility; retrieve display data from the stored facility data based on the identified information, and present the display data on the display device.
Pierson et al. (Pub. No. US 2021/0074417) teaches managing medical equipment that includes providing a medical equipment management software application including presenting, at an output device of a computing device, an user interface configured to capture user inputs, receiving inspection account information via the one or more user inputs, receiving a location of the computing device, providing, at the output device, identification information for at least one item of medical equipment that is associated with the inspection account information, receiving status information for the at least one item of medical equipment, and updating previously stored status information for the at least one item of medical equipment with the received status information and the location of the computing device. 
Udell (Pub. No. US 2019/0057466) teaches facilitating maintenance of an accommodation, such as, but not limited to, a building (residential and/or official) by receiving, using a communication device, an accommodation identifier associated with the accommodation from an electronic device. The steps may include receiving, using the communication device, a response to the query. Further, the response may include warranty data associated with the accommodation. Additionally, the method may include generating, using a processing device, at least one maintenance schedule based on the warranty data. Further, the maintenance schedule corresponds to at least one of a user of the accommodation, a builder of the accommodation and at least one contractor associated with the accommodation. 
Merg et al. (Pub. No. US 2018/0096539) teaches updating diagnostic and repair information. A first request indicative of a vehicle repair issue for a vehicle is received. A diagnostic flowchart for identifying and resolving the vehicle repair issue is then sent. A second request for further technical assistance and vehicle condition data collected during execution of the diagnostic flowchart are received. The diagnostic flowchart and the vehicle condition data are then sent. Diagnostic assistance information and feedback data indicating whether the vehicle repair issue has been identified and resolved are then received, and the diagnostic flowchart is updated accordingly.
Atchison et al. (Pub. No. US 2018/0031266) teaches an outdoor unit for a building HVAC system includes one or more sensors configured to measure temperature and pressure values. The unit also includes a user interface coupled to the outdoor unit. The user interface is configured to display information to a user. The unit includes a controller including a processing circuit. The processing circuit configured to record the temperature values and the pressure values via the sensors and cause the user interface to display temperature values and pressure values.
Zhang et al. (Pub. No. US 2017/0059199) teaches an air circulation system for a building or other enclosed space that includes an heating, venting and air conditioning (HVAC) unit and a first air duct connecting the HVAC unit with the interior of the building. The system also includes a second air duct connecting the exterior of the building with its interior. A fan or secondary unit directs and moves air from outside of the building to inside the building when a controller determines via one or more sensors that an outside condition is preferable to a condition inside the building. The system also may be used in vehicles such as in ground-based vehicles including public transports, and in aircraft.
Mowris (Pub. No. US 2017/0343227) teaches measuring or controlling the Outdoor Air Fraction (OAF) ratio through economizer or outdoor air dampers and cabinet to total system airflow and mixed-air humidity ratio and wetbulb temperature for HVAC equipment. An OAF exceeding the minimum regulatory requirements wastes energy and contributes to global warming. OAF is used to optimize economizer damper position either manually or automatically using an economizer Fault Detection Diagnostic controller and actuator to meet minimum outdoor airflow requirements.
Maughan et al. (Pub. No. US 2016/0103457) teaches monitoring operational conditions of one or more HVAC units, or other machines, with a plurality of sensors for collecting operational information data and transmitting data to a storage device and a processor for analyzing and trending the data and comparing it to a list of pre-determined set points to determine variances from the data set points and identification of one or more pre-determined events and a set of preventive maintenance alerts and/or troubleshooting instructions pertaining to the events and matching of the preventive maintenance alert and/or troubleshooting instructions to at least one of the events for display of the instructions to a user for resolving the event.
Gillette et al. (Pub. No. US 2018/0031256) teaches a control system for an HVAC system. The control system includes a user interface configured to present information to a user and receive inputs from the user. A processor is configured to cause the processor to receive one or more system parameters associated with HVAC system components. The processor is further configured to determine if a maintenance operation is required in response to receiving the one or more system parameters, and to display to the user via the user interface an indication that a maintenance operation is required. 
Noor (Pub. No. US 2019/0368763) teaches a climate management system includes a controller configured to control operation of the climate management system to control climate characteristics in a building. The climate management system also includes virtual reality or augmented reality (VR/AR) equipment that includes a display and is configured to be communicatively coupled to the controller. The VR/AR equipment includes a memory device and a processor, and the memory device includes instructions that, when executed by the processor, cause the processor to send a command to the controller based on a user input received with the VR/AR equipment.
Cella et al. (Pub. No. US 2020/0133257) teaches capturing raw data of a point of interest of the industrial machine and a computer vision system. The computer vision system can generate one or more image data sets using the raw data captured, identify one or more values corresponding to a portion of the industrial machine within the point of interest represented by the one or more image data sets, compare the one or more values to corresponding predicted values, generate a variance data set based on the comparison of the one or more values and the corresponding predicted values, detect an operating characteristic of the industrial machine based on the variance data, and generate data indicating the detection of the operating characteristic.
Vickers (Pub. No. US 2020/0134573) teaches identifying buildings that are damaged in a geographic area from a damaging weather event. Accessing weather data and identifying a date of the damaging weather event. Accessing geographic data for identifying the geographic area where the damaging weather event occurred. Accessing visual data of buildings where the damaging weather event occurred. Identifying an individual building that was damaged based on the visual data, geographic data and weather data.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 3-14, and 21-27:
In interpreting the claims filed on 24 August 2022, in view of the prosecution history, the updated search/examination and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 8.
Other dependent claims are also allowed based on their dependencies on claims 1, and 8.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 September 6, 2022